MEMORANDUM **
California state prisoner Constantino Miguel Aguilar appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition for writ of habeas corpus, challenging his three-strikes sentence for unlawfully driving a vehicle, receiving stolen property, and possessing a hypodermic needle. We have jurisdiction pursuant to 28 U.S.C. § 2253. We affirm.
Aguilar’s contention that his sentence of 25-years-to-life plus one year is grossly disproportionate in violation of the Eighth Amendment is unpersuasive in light of Lockyer v. Andrade, — U.S.-,-- -, 123 S.Ct. 1166, 1172-75, 155 L.Ed.2d 144 (2003) (holding that state court’s affirmance of two consecutive 25-years-to-life sentences for petty theft was not contrary to or an unreasonable application of federal law), and Ewing v. California, — U.S. -,---, 123 S.Ct. 1179, 1185-90, 155 L.Ed.2d 108 (2003) (holding that 25-years-to-life sentence under the California three-strikes law did not violate the Eighth Amendment’s prohibition on cruel and unusual punishment). The district court therefore properly denied Aguilar’s petition. Andrade, — U.S. at-, 123 S.Ct. at 1175.1
AFFIRMED.2,3

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Aguilar’s request to broaden the certificate of appealability, stated in his "Request for status update and permission to proceed,” received on March 26, 2003, is denied.


. The clerk shall file Aguilar’s (1) "Addendum to briefs,” received on November 26, 2001, (2) "Second addendum to opening brief,” received on March 5, 2002, and (3) "Request for status update and permission to proceed,” received on March 26, 2003.


. Aguilar’s request for a stamped copy of his "Declaration of Petitioner" and habeas petition, received on May 22, 2003, is denied.